Case 6:18-cv-00030-JDK Document 455 Filed 09/03/19 Page 1 of 2 PageID #: 31318



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 CYPRESS LAKE SOFTWARE, INC.,      §
                                   §
               Plaintiff,          §
                                   §
          v.                       §                   Civil Action No. 6:18-cv-0030-JDK
                                   §                   (LEAD CONSOLIDATED CASE)
 SAMSUNG ELECTRONICS AMERICA, INC. §
                                   §
               Defendant.          §
                                   §
 CYPRESS LAKE SOFTWARE, INC.,                     §
                                                  §
                        Plaintiff,                §
                                                  §
                   v.                             §    Civil Action No. 6:18-cv-00138-JDK
                                                  §
 DELL INC.                                        §
                                                  §
                        Defendant.                §
                                                  §

              DEFENDANT DELL INC.’S NOTICE THAT THE
 UNITED STATES PATENT AND TRADEMARK OFFICE ISSUED A FINAL OFFICE
  ACTION IN THE EX PARTE REEXAMINATION OF U.S. PATENT NO. 9,423,954

        Pursuant to the Court’s August 28, 2019 Order (Dkt. 454), Defendant Dell Inc. hereby

provides notice that on August 27, 2019, the United States Patent and Trademark Office issued a

Final Office Action rejecting claims 14-16 of U.S. Patent No. 9,423,954. (Ex. A.) Plaintiff

Cypress Lake Software, Inc. asserts claim 14 of U.S. Patent No. 9,423,954 against Dell Inc. in

this litigation.
Case 6:18-cv-00030-JDK Document 455 Filed 09/03/19 Page 2 of 2 PageID #: 31319



 Dated: September 3, 2019               Respectfully submitted,

                                        By: /s/ Sasha Mayergoyz, with permission by
                                        Michael E. Jones

                                        Krista S. Schwartz
                                        Krista.Schwartz@hoganlovells.com
                                        Hogan Lovells US LLP
                                        3 Embarcadero Center, Suite 1500
                                        San Francisco, CA 94111
                                        Telephone: (415) 374-2300

                                        Sasha Mayergoyz
                                        JONES DAY
                                        77 W. Wacker Dr.
                                        Chicago, IL 60601
                                        Telephone: (312) 782-3939
                                        smayergoyz@jonesday.com

                                        Michael E. Jones (SBN: 10929400)
                                        POTTER MINTON
                                        110 N. College, Suite 500
                                        Tyler, Texas 75702
                                        mikejones@potterminton.com
                                        Tel: 903-597-8311

                                        Deron R. Dacus
                                        THE DACUS FIRM, PC
                                        821 ESE Loop 323, Suite 430
                                        Tyler, TX 75701

                                        Roger J. Fulghum
                                        BAKER BOTTS LLP
                                        910 Louisiana Street
                                        Houston, TX 77002

                                        Attorneys for Defendant Dell Inc.
